             Case 1:17-cv-01298-LJO-EPG Document 35 Filed 02/06/19 Page 1 of 1



 1   Jeremy S. Golden (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   AGGIE THAO,                                     ) Case No.: 1:17-cv-01298-LJO-EPG
                                                     )
12               Plaintiff,                          ) Stipulation for Dismissal of ULRS,
13                                                   ) Inc. dba United Legal Group Only
     v.                                              )
14
                                                     )
15   ULRS, INC., et al.                              )
16
                                                     )
                   Defendants.                       )
17                                                   )
18                                                   )
19
           Pursuant to Federal Rules of Civil Procedure 41(a)(1)(ii) the parties hereby stipulate to
20
     dismiss Defendant ULRS, Inc. dba United Legal Group only from this action with prejudice.
21
     This dismissal does not apply to the other defendants.
22
23   Date: January 30, 2019                        ______/s/ Jeremy S. Golden_____________________
24
                                                   Jeremy S. Golden
                                                   Attorney for Plaintiff
25
26   Date: January 30, 2019                        _____/s/ Peter Bronstein___________________
                                                   Peter Bronstein
27                                                 Attorney for Defendant ULRS, Inc. dba United Legal
28                                                 Group

                                                              1
                              Stipulation for Dismissal of ULRS, Inc. dba United Legal Group Only
